DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed December 21st, 2021 has been entered. Claims 2-10, 12 and 13 have been amended. Claims 1, 11 and 16-18 have been canceled. Claims 19-27 have been added. Claims 2-10, 12-15 and 19-27 remain pending. Applicant’s amendments to the claims and specification overcome some of the objections and 112(b) rejections previously set forth in the Non-Final Office Action mailed October 5th, 2021. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "larger in at least one dimension than the second one". It is unclear if “the second one” is referencing a dimension of a second allocation field or a second dimension of each allocation field, therefore rendering this claim unclear. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-10, 12-15 and 19-27 are rejected under 35 U.S.C. 103 as being unpatentable over Shamir (US 5369261) in view of Massen (DE 4330815). The citations for Massen (DE 4330815) below are based off of the English translations of the specification and claims, which have been provided. 
Regarding claim 2, Shamir (US 5369261) teaches the method for marking and sorting a plurality of objects wherein in the set of marking arrays (Col. 4 lines 1-4) at least one color (Col. 2 lines 48-50) is provided in brightness levels L (Col. 2 lines 60-61) corresponding to levels (Fig. 2, shows 5 levels #26-34; Col. 4 lines 34-35 state example with 64 levels “k”) from minimum to maximum brightness (Col. 17 lines 29-38), wherein the respective brightest and darkest level substantially corresponds to white (Col. 17 lines 27-33 “extremes of color and intensity”) and black (Col. 17 lines 35-38), respectively.
Shamir (US 5369261) teaches the claimed invention except for specifically using at most 10 levels of brightness. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to reduce the number of brightness levels to 10, as the levels of brightness in the instant application are deciphered by the naked eye instead of an automatic detection unit. Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007).
Regarding claim 3, Shamir (US 5369261) teaches the method for marking and sorting a plurality of objects wherein the brightness levels are distributed at substantially equal distances on a brightness scale (Col. 17 lines 43-48) of the respective color, the brightness scale being a linear scale (Col. 17 lines 
Regarding claim 4, Shamir (US 5369261) teaches the method for marking and sorting a plurality of objects wherein any number of colors (Col. 4 lines 5-14), are provided. 
Shamir (US 5369261) teaches the claimed invention except for specifically providing at most 8 colors, at most 7 colors, or at most 6 colors. It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention to use at most 8 colors, at most 7 colors, or at most 6 colors, as the colors are deciphered by the naked eye instead of an automatic detection unit. Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007).
Regarding claim 5, Shamir (US 5369261) teaches the method for marking and sorting a plurality of objects wherein the colors comprise one, two or three primary colors of three primary colors (Col. 17 lines 24-27), and the three primary colors yield white in the case of additive mixing or yield black in the case of subtractive mixing (Col. 21 lines 39-42).
Regarding claim 6, Shamir (US 5369261) teaches the method for marking and sorting a plurality of objects wherein additionally at least one color is provided that is a 1:2 mixture or a 1:1 mixture of two primary colors (Col. 28 lines 56-59) according to brightness values, and all colors are primary colors or such mixtures (Col. 28 lines 56-61). 
Regarding claim 7, Shamir (US 5369261) teaches the method for marking and sorting a plurality of objects wherein the allocation field has a surface area of 1 mm^2 (Col. 33 lines 20-22). Shamir states that the surface area is determined by the sensor which detects the marking array, and the surface area may be sufficiently large (Col. 33 lines 43-55).

It has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04(IV)(A). In the instant case, it is the position of the Examiner that one having ordinary skill in the art would select a surface area sufficient to be detected by the bare eye instead of a sensor, wherein the surface area may be at least 9 cm^2. 
Regarding claim 8, Shamir (US 5369261) teaches the method for marking and sorting a plurality of objects wherein a first and a second allocation field are provided (Col. 4 lines 1-4), the first allocation field being at least 50% larger in at least one dimension than the second one (Col. 34 lines 3-5). 
Regarding claim 9, Shamir (US 5369261) teaches the method for marking and sorting a plurality of objects wherein the marking arrays are applied to a self-adhesive carrier (Col. 3 lines 63-66). 
Regarding claim 10, Shamir (US 5369261) teaches a method for marking and sorting a plurality of objects (Col. 5 lines 39-42 “packaging labelling”), the method comprising,
marking each object with a marking array of a set of marking arrays (Col. 4 lines 1-4), each marking array comprising at least one allocation field (Col. 2 lines 48-55), 
wherein the at least one allocation field has a manifestation of a brightness level (Col. 2 lines 50-52 “intensity”), said manifestation comprising a color (Col. 2 lines 50-52), 
assigning a respective manifestation in conjunction with a respective brightness level to information (Col. 5 lines 17-21, 36-42), such that each object is assigned information (Col. 5 line 41 “packaging labelling”) by the marking array (Col. 4 lines 1-4) marked on the respective object (Col. 3 lines 63-66).  

Massen (DE 4330815) teaches a method of marking arrays for marking objects (Paragraph 0004 lines 6-8), wherein objects are provided an allocation field with a brightness level (Paragraph 0004 line 10) and composed of a color (Paragraph 0004 lines 8-9 “m colors”), such that an object can be assigned to a destination by affixing a marking array (Paragraph 0004 lines 19-25). Massen states that this process of identifying and sorting of objects is performed safely, quickly, and with low operating costs (Paragraph 0004 lines 3-4). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shamir (US 5369261) to include a marking array which specifically assigns an object to a destination as taught by Massen (DE 4330815) in order to specify the information which may be assigned to an object in an efficient manner for sorting objects.
Additionally, Shamir (US 5369261) lacks teaching a method for sorting a plurality of objects comprising arranging the plurality of objects according to a predetermined sequence, and removing the plurality of objects in an order starting from one end of that sequence, wherein a respective allocation field having an increasingly darker marking corresponds to only one of a later and an earlier removal of a respective object, and wherein the colors indicate, according to a convention with regard to their brightness, an order of a higher or a lower level than the order by brightness level. 
Massen (DE 4330815) teaches a method for marking and sorting a plurality of objects comprising arranging the plurality of objects according to a predetermined sequence and removing the plurality of objects in an order starting from one end of that sequence (Paragraph 0004 lines 1-4) wherein a respective allocation field (Paragraph 0004 lines 6-7) having an increasingly darker marking corresponds to only one of a later and an earlier removal of a respective object (Paragraph 0004 lines 8-12), and wherein the colors indicate (Paragraph 0004 lines 9-10), according to a convention with regard 
Massen explains that this process of identifying and sorting of objects is performed safely, quickly, and with low operating costs (Paragraph 0004 lines 3-4). Additionally, Massen states that determining a predetermined sequence with color and brightness orders and sortation of objects based on that sequence is well known to a person having ordinary skill in the art (Paragraph 0018 lines 7-12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shamir (US 5369261) to include the step of sorting a plurality of objects comprising arranging the plurality of objects according to a predetermined sequence and removing the plurality of objects in an order as taught by Massen (DE 4330815) in order to utilize the information that had been provided by a marking array in order to sort objects in an efficient, and well-known manner. 
Regarding claim 12, Shamir (US 5369261) teaches a method for marking a plurality of objects wherein the order of at least two colors which corresponds to the brightness impression of those colors to the bare eye (Col. 28 lines 56-59). 
Regarding claim 13, Shamir (US 5369261) teaches a set of objects (Col. 5 lines 39-42) provided with respective marking arrays (Col. 2 lines 48-55) according to claim 10 (see above regarding claim 10). 
Shamir lacks teaching a set of objects sorted according to claim 10.
Massen (DE 4330815) teaches a set of objects (Paragraph 0011 lines 1-4) sorted according to claim 10 (see above regarding claim 10). 
Regarding claim 14, Shamir (US 5369261) teaches a set of objects wherein the marking arrays are printed on respective labels (Col. 3 lines 44-51) and the labels are affixed to the surface of the respective objects (Fig. 3 #40, Col. 3 lines 62-66). 
Regarding claim 15, Shamir (US 5369261) teaches a set of objects wherein the objects are parcels (Fig. 3 #42) being transported to a recipient (Col. 5 lines 39-42). 
Regarding claim 19, Shamir (US 5369261) teaches the method for marking and sorting a plurality of objects wherein all the colors are primary colors or mixtures thereof (Col. 17 lines 24-27). 
Regarding claim 20, Shamir (US 5369261) teaches the method for marking and sorting a plurality of objects wherein the manifestation comprises a pattern (Col. 34 lines 19-23). 
Regarding claim 21, Shamir (US 5369261) teaches the method for marking and sorting a plurality of objects wherein any number of colors (Col. 4 lines 5-14), are provided. 
Shamir (US 5369261) teaches the claimed invention except for specifically providing at most 5 colors. It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention to use at most 5 colors, as the colors are deciphered by the naked eye instead of an automatic detection unit. Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007).
Regarding claim 22, Shamir (US 5369261) teaches the method for marking and sorting a plurality of objects wherein colors (Col. 4 lines 5-14) and brightness levels (Col. 2 lines 60-61) other than black or white are provided. 
Shamir (US 5369261) teaches the claimed invention except for specifically providing five colors and four brightness levels. It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention to use five colors and four brightness levels, as the colors as well as the levels of brightness are deciphered by the naked eye instead of an automatic detection unit. Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007).
Regarding claim 23, Shamir (US 5369261) teaches the method for marking and sorting a plurality of objects wherein in the set of marking arrays all colors are provided in brightness levels L (Col. 
Shamir (US 5369261) teaches the claimed invention except for specifically using at most 10 levels of brightness. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to reduce the number of brightness levels to 10, as the levels of brightness in the instant application are deciphered by the naked eye instead of an automatic detection unit. Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007).
Regarding claim 24, Shamir (US 5369261) teaches the method for marking and sorting a plurality of objects wherein in the set of marking arrays all colors are provided in brightness levels L (Col. 2 lines 60-61) corresponding to a number of levels (Fig. 2, shows 5 levels #26-34; Col. 4 lines 34-35 state example with 64 levels “k”).
Shamir (US 5369261) teaches the claimed invention except for specifically using at most 6 levels of brightness. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to reduce the number of brightness levels to 6, as the levels of brightness in the instant application are deciphered by the naked eye instead of an automatic detection unit. Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007).
Regarding claim 25, Shamir (US 5369261) teaches the method for marking and sorting a plurality of objects wherein in the set of marking arrays at least one color is provided in brightness levels L (Col. 2 lines 60-61) corresponding to a number of levels (Fig. 2, shows 5 levels #26-34; Col. 4 lines 34-35 state example with 64 levels “k”).
Shamir (US 5369261) teaches the claimed invention except for specifically using at most 6 levels of brightness. It would have been obvious to one having ordinary skill in the art before the effective 
Regarding claim 26, Shamir (US 5369261) teaches the method for marking and sorting a plurality of objects wherein the allocation field has a surface area of 1 mm^2 (Col. 33 lines 20-22). Shamir states that the surface area is determined by the sensor which detects the marking array, and the surface area may be sufficiently large (Col. 33 lines 43-55).
Shamir lacks teaching a method for marking and sorting a plurality of objects wherein the allocation field has a surface area of at least 20 cm^2 in order to provide a clear distinction by the bare eye. 
It has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04(IV)(A). In the instant case, it is the position of the Examiner that one having ordinary skill in the art would select a surface area sufficient to be detected by the bare eye instead of a sensor, wherein the surface area may be at least 20 cm^2.
Regarding claim 27, Shamir (US 5369261) teaches the method for marking and sorting a plurality of objects wherein a first and a second allocation fields are provided (Col. 4 lines 1-4), the first allocation field being at least 100 % larger in at least one dimension than the second field (Col. 34 lines 3-5).
Response to Arguments
Applicant's arguments filed December 21st, 2021 have been fully considered but they are not persuasive. 

Massen (DE 4330815) teaches a method for marking objects and detecting the markings to arrange objects according to increasing or decreasing brightness impression by stating “a method for marking and automatically recognizing printed packaging…the m colors used being selected from a limited catalog of possible n color tones, 1 color saturation and k color intensities” (Paragraph 0004 lines 1-10) and further, “the color coding can be defined as a pure coding of the color tones or as a coding of the color tone and/or color saturation and/or color intensity” (Paragraph 0018 lines 1-2), and finally “the color of the individual elements of the graphic primitive is determined in the associated color class image at the corresponding point, and the producer and the product group are thus identified…after the detection, the packaging is sorted out into a corresponding container” (Paragraph 0023 line 1-Paragraph 0024 line 2). Therefore, the corresponding container collects items of the same markings and may be arranged in any predetermined sequence, such as according to increasing or decreasing brightness impression. 
In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Shamir teaches a method for marking objects and Massen teaches a sortation process which may sort items that have been marked, therefore modifying Shamir to apply markings which may be visible to the bare eye and sorting items based on the brightness level of these markings would have been obvious to a person having ordinary skill in the art. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Molly K Devine whose telephone number is (571)270-7205. The examiner can normally be reached Mon-Fri 7:00-4:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.K.D./Examiner, Art Unit 3653                        

/MICHAEL MCCULLOUGH/Supervisory Patent Examiner, Art Unit 3653